Citation Nr: 1502999	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  07-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2003, for the grant of service connection for left fibular fracture to include ankle dislocation.

2.  Entitlement to a disability rating higher than 20 percent for postoperative recurrent subluxation of the right shoulder.

3.  Entitlement to a disability rating higher than 50 percent for status post left shoulder hemiarthroplasty with recurrent dislocations and limited motion.

4.  Entitlement to a disability rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent thereafter, for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating higher than 10 percent prior to September 4, 2008, and higher than 20 percent thereafter, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to May 1969 and from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted the Veteran an effective date of February 25, 2003, for the grant of service connection for left fibular fracture to include ankle dislocation but denied an effective date earlier than February 25, 2003.  The RO also denied the Veteran's claims for increase.  (In a December 2011 supplemental statement of the case, the RO granted higher ratings, of 20 percent per extremity, for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities, effective from September 4, 2008.)  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2014.  A transcript of the hearing has been associated with the claims file.

The decision below addresses the Veteran's claim of entitlement to an effective date earlier than February 25, 2003, for the grant of service connection for left fibular fracture to include ankle dislocation, as well as entitlement to an evaluation of 100 percent for his service-connected post-operative recurrent subluxation of the right shoulder for the period from February 2, 2010, to February 28, 2011.  Consideration of the other claims remaining on appeal is deferred pending completion of the development sought in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for left fibular fracture to include ankle dislocation that was first received by VA on February 25, 2003.

2.  The Veteran underwent a right shoulder hemiarthroplasty on February 2, 2010, to treat his service-connected postoperative recurrent subluxation of the right shoulder.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 25, 2003, for the grant of service connection for left fibular fracture to include ankle dislocation is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

2.  The criteria for an evaluation of 100 percent for Veteran's postoperative recurrent subluxation of the right shoulder have been met for the period from February 2, 2010, to February 2, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5051 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  In this respect, through March 2006, April 2006, and July 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the April 2006 and July 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2006 and July 2008 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2006, April 2006, and July 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's records of post-service treatment from VA and private treatment providers have been associated with the claims file.  The Veteran also underwent VA examination in May 2006, July 2008, September 2008, September 2009, December 2010, July 2011, and April 2012, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate as to the issues decided herein, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has submitted written argument in support of his claims and testified before the undersigned Veterans Law Judge at a hearing in November 2014.  The Veteran has not alleged that there are any outstanding records relevant to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Earlier Effective Date Claim

By an October 2004 rating decision, the Veteran was granted service connection for left fibular fracture to include ankle dislocation as a disability that was related to his service-connected peripheral neuropathy of the lower extremities.  In an October 2006 rating decision, an earlier effective date of February 25, 2003, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court of Appeals for Veterans Claims (Court) has stated that an "intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F..R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits for a left ankle disorder at any time prior to discharge from active military service, or within one year of his March 1972 separation from service.  Similarly, the Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for left fibular fracture to include ankle dislocation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim for service connection for left fibular fracture to include ankle dislocation that was received by the RO on February 25, 2003.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than February 25, 2003, that could be construed as a claim of service connection for left fibular fracture to include ankle dislocation.  The Board notes that the Veteran filed claims of service connection for multiple disabilities, including multiple joint and lower extremity disorders, on multiple occasions since his separation from service.  However, no mention of a left ankle disability was made at the time of any of those prior claims, nor at any point during their adjudication.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for left fibular fracture to include ankle dislocation before February 25, 2003, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board notes that records from the Veteran's post-service treatment reflect that he sought treatment for a left ankle injury earlier than February 2003.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although the Veteran initially fractured his left ankle prior to February 25, 2003, for which he duly sought treatment, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2014).  Therefore, although the Veteran contends that the effective date should be earlier than February 25, 2003, for his award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for left fibular fracture to include ankle dislocation that was received earlier than February 25, 2003.  Consequently, the assignment of an effective date earlier than February 25, 2003, for the award of service connection for left fibular fracture to include ankle dislocation is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection for left fibular fracture to include ankle dislocation should be earlier than February 25, 2003, the record presents no evidentiary basis for the assignment of an earlier effective date.  As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA-February 25, 2003-controls.  As such, the claim for an earlier effective date is denied.

B.  Right Shoulder Evaluation

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). W here entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's right shoulder disorder has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014), governing impairment of the humerus.  Here, however, relevant evidence submitted by the Veteran indicates that he underwent a right shoulder hemiarthroplasty on February 2, 2010, to treat his service-connected postoperative recurrent subluxation of the right shoulder.  Because the Veteran has undergone a total shoulder replacement, he is entitled to evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2014).  Under Diagnostic Code 5051, pertaining to shoulder replacement, prosthetic replacement of the major shoulder joint warrants a 100 percent rating for one year following implantation of the prosthesis.  

Thus, the Board finds that the Veteran is entitled to a 100 percent rating for one year following the shoulder replacement surgery.  Entitlement to a 100 percent disability rating for the Veteran's service-connected postoperative recurrent subluxation of the right shoulder is warranted for the period from February 2, 2010, to February 2, 2011.  As this is a total disability rating, there is no higher rating, either schedular or extra-schedular, applicable to this period.


ORDER

Entitlement to an effective date earlier than February 25, 2003, for the grant of service connection for left fibular fracture to include ankle dislocation is denied.

Entitlement to a 100 percent disability rating for the Veteran's postoperative recurrent subluxation of the right shoulder for the period from February 2, 2010, to February 2, 2011, is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for higher ratings for postoperative recurrent subluxation of the right shoulder, currently rated as 20 percent disabling, and for status post left shoulder hemiarthroplasty with recurrent dislocations and limited motion, currently rated as 50 percent disabling.  The Board also finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for higher ratings for peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling prior to September 4, 2008, and as 20 percent disabling thereafter.

Regarding the Veteran's shoulder disorders, review of the claims file reflects that he underwent surgery in June 2005 to remove the glenoid component of a prior left shoulder total arthroplasty.  The Veteran argues that this surgery is tantamount to a prosthetic replacement of the shoulder joint for purposes of a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051, which, as discussed above, provides for the assignment of a 100 percent disability rating for one year following the implantation of a shoulder prosthesis.  

Records reflect that the Veteran has undergone several VA examinations subsequent to the June 2005 surgery, including examinations conducted in May 2006, July 2008, November 2009, and April 2012.  None of these examiners, however, offered a clear opinion as to whether the Veteran's June 2005 glenoid removal surgery amounts to a prosthetic replacement of the shoulder joint for purposes of a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The Board notes, in this connection, that it cannot substitute its own medical opinion for those of qualified medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical opinion as to whether the Veteran's June 2005 surgery to remove the glenoid component of a prior left shoulder total arthroplasty amounts to a prosthetic replacement of the shoulder joint for purposes of a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must also conduct a full physical examination of the Veteran's shoulders to assess the current nature and severity of his bilateral shoulder disorders.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In this case, as noted above, the Veteran's postoperative recurrent subluxation of the right shoulder has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202, governing impairment of the humerus, as well as 38 C.F.R. § 4.71a, Diagnostic Code 5051, governing prosthetic replacement of the major shoulder joint.  His status post left shoulder hemiarthroplasty with recurrent dislocations and limited motion has also been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Diagnostic Code 5051, governing shoulder replacement (prosthesis), provides for a 100 percent rating for either the major or minor extremity for one year following prosthetic replacement.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent rating is warranted for the dominant or major extremity, and a 50 percent rating is warranted for the minor extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, symptomatology is to be rated by analogy to Diagnostic Codes 5200 and 5203.  A minimum rating of 30 percent is warranted for the major extremity, and 20 percent is warranted for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5051.

Other potentially applicable rating criteria set forth in 38 C.F.R. § 4.71a include Diagnostic Codes 5200-5203, governing the shoulder and arm.  Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable ankylosis, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  Id.

Diagnostic Code 5201 provides that limitation of motion of the arm to 25 degrees from the side is rated as 40 percent (major) and as 30 percent (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Limitation of motion of the arm to midway between the side and shoulder level is rated as 30 percent disabling (major) and as 20 percent disabling (minor).  Id.  Limitation of motion of the arm to shoulder level is rated as 20 percent disabling for both major and minor extremities.  Id.  

Under Diagnostic Code 5202, governing other impairment of the humerus, a loss of the humerus head is rated at 80 percent (major) and 70 percent (minor); nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor); and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor). 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).  Also, Diagnostic Code 5202 provides that recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  Id.

Diagnostic Code 5203 provides that malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).  A 20 percent evaluation requires nonunion of the clavicle or scapula with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  Id.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

As an initial matter, the Board notes that at his November 2014 hearing, the Veteran reported that he had undergone surgery on his left shoulder in June 2005 and on his right shoulder in February 2010.  Some treatment records from these surgeries are of record.  However, it is unclear from the record that the evidence currently on file regarding these surgeries are complete.  Thus, on remand the agency of original jurisdiction (AOJ) must seek the proper authorization from the Veteran and then obtain all records not currently on file pertaining to the Veteran's 2005 left shoulder surgery and his 2010 right shoulder surgery, as well as any other records identified by the Veteran.

In this case, given that the Board is herein assigning a 100 percent rating for the Veteran's postoperative recurrent subluxation of the right shoulder for the period from February 2, 2010, to February 2, 2011, under Diagnostic Code 5051, and that there are outstanding records concerning the Veteran's February 2010 surgery, the Board finds that further action by the AOJ is needed to properly assign ratings for the Veteran's postoperative recurrent subluxation of the right shoulder.  Thus, on remand the AOJ must consider the entire record, to include records of the February 2010 right shoulder arthroplasty and any other records associated with the claims file pursuant to this remand, and must ensure that the Veteran's postoperative recurrent subluxation of the right shoulder is properly rated under the relevant rating criteria, to include both Diagnostic Code 5051 and Diagnostic Codes 5200-5203, as discussed above, for the period prior to February 2, 2010, and the period from February 2, 2011.  

Concerning his claim for increased ratings for his service-connected bilateral peripheral neuropathy, review of the Veteran's claims file reflects that he underwent VA examination most recently in April 2012.  Report of that examination reflects that the Veteran was found to have decreased sensation in the lower extremities bilaterally.  He reported moderate constant pain and numbness in the lower extremities.  The examiner found no neurological abnormalities aside from what was diagnosed as moderate radiculopathy involving the bilateral sciatic nerve.  However, the examiner did not clarify whether these findings included the Veteran's diagnosed peripheral neuropathy.  Further, in a November 2014 letter, the Veteran's private physician stated that the Veteran needed to use a wheelchair for mobility, due to his "advanced diabetic neuropathy, with severe loss of sensation" in his lower extremities.  In that letter, the physician also stated that the Veteran experienced radiculopathy of the lower extremities that contributed to his condition.   

As noted above, the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday, 7 Vet. App. at 526; see also Snuffer, 10 Vet. App. at 403.  The Board notes here that the evidence suggests that the Veteran's peripheral neuropathy of the lower extremities has worsened since his last examinations.  Thus, in light of the fact that the most recent VA examination was conducted in 2012, nearly three years ago, and due to the evidence suggesting increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his peripheral neuropathy of the lower extremities.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, the AOJ must request all available medical records pertaining to the Veteran's June 2005 left shoulder surgery and February 2010 right shoulder surgery, as well as any other records the Veteran identifies as relevant to his left or right shoulder disorders.  All records or responses received must be associated with the claims file.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA evaluation to determine the severity of his left and right shoulder disorders as well as his peripheral neuropathy of the right and left lower extremities.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies must be performed to determine the extent of the Veteran's current peripheral neuropathy of the right and left lower extremities.  

Shoulders-The examiner must consider the expanded record, to include in particular records of the Veteran's June 2005 left shoulder surgery, and must opine as to whether that glenoid removal surgery amounts to a prosthetic replacement of the shoulder joint for purposes of a 100 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The examiner must also clarify whether there is ankylosis of the scapula-humeral articulation of either shoulder, and if so, whether it is favorable, intermediate, or unfavorable.  The examiner must also address the Veteran's limitation of motion in connection with his left and right shoulder disorders.  The examiner must also address whether there is other impairment of the left or right humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements.

The examiner must also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal working movements.  The examination must include range-of-motion studies.  With regard to range-of-motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the left and right shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner must also address the chronic residuals of the Veteran's right and left shoulder replacements, including a discussion of whether any such residuals consist of severe painful motion or weakness in the affected extremity.  A complete rationale must be provided for all opinions expressed.

Lower extremities-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected peripheral neuropathy of the lower extremities.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.

The examiner must identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)

3.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.   The AOJ must particularly consider the Veteran's February 2010 right shoulder surgery in light of 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200-5203, in assigning disability ratings for his postoperative recurrent subluxation of the right shoulder for the periods prior to February 2, 2010, and after February 2, 2011.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


